Citation Nr: 1751775	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  14-04 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from April to September 1988, April 7 to24, 2000, and October 2006 to July 2007, with additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA/IDT) as a Reservist in the United States Air Force.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before a Decision Review Officer (DRO) in February 2013 and before the undersigned Veterans Law Judge in June 2016.  The case was initially before the Board in September 2016, at which time the Board denied service connection for left shoulder and cervical spine disabilities.  The Board additionally remanded the tinnitus claim for additional development.  The case has been returned to the Board at this time for further appellate review.  


FINDINGS OF FACT

The Veteran's current tinnitus had onset during his active service.


CONCLUSION OF LAW

The criteria for establishing service connection for tinnitus have all been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board finds that the Veteran has a current disability given his statements of record, as tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Additionally, the Veteran testified in his hearings that his current tinnitus began in 2007, during his period of active duty.  The Board acknowledges the Veteran's January 2007 and August 2008 post-deployment assessments that show that he denied ringing in his ears at that time; however, the Veteran testified in his hearings that he did not know what ringing in his ears was in 2007 and that he took the question literally in 2008, denying any current ringing of the ears on examination although he had had ringing in the ears previously.  The Board further notes that the Veteran reported having ringing in the ears in a May 2009 hearing conservation report.  Finally, the Board acknowledges the January 2011 VA examiner's opinion, although that opinion is not factually accurate and is outweighed by the other evidence of record.  

In light of the Veteran's statements and the notation of tinnitus in May 2009, the Board resolves reasonable doubt in his favor and finds that the evidence of record demonstrates that his tinnitus was incurred during military service in 2007.  Accordingly, service connection for tinnitus is warranted, based on the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.303; Charles, supra; see also Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").


ORDER

Service connection for tinnitus is granted.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


